773 N.W.2d 676 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roummel Jerome INGRAM, Defendant-Appellant.
Docket No. 138810. COA No. 288081.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the March 10, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to withdraw plea, the motion for remand to the trial court, and the motion for appointment of counsel are DENIED.